Case 6:19-cv-06284-CJS Document 3 Filed 05/06/19 Page 1 of 2
SHERIFF'S OFFICE OF LYCOMING COUNTY

 

 

R. Mark Lusk Curtis Ulmer
Sheriff Chief Deputy
DONALD MARK HAYWOOD
VS. Case Number
19-CV-6284 (NEW YORK)

THOMAS F GEARHART

 

SHERIFF'S RETURN OF SERVICE

04/22/2019 RECEIVED FEDERAL SUMMONS & COMPLAINT & $ 60.00 DEPOSIT
04/23/2019 ASSIGNED TO ZONE 3

04/25/2019 09:15 AM - SERGEANT MATTHEW KULA, BEING DULY SWORN ACCORDING TO LAW, DEPOSES
AND SAYS, THE FEDERAL SUMMONS & COMPLAINT WAS SERVED UPON THOMAS F GEARHART
OF 707 EAST NEW ROAD, LINDEN, PA 17744 BY HANDING A TRUE AND ATTESTED COPY TO THE
DEFENDANT "PERSONALLY" AT THE LYCOMING COUNTY SHERIFF'S DEPARTMENT, 48 WEST
THIRD STREET, WILLIAMSPORT, PA 17701, AND MADE KNOWN THE CONTENTS THEREOF.

Keb

MATTHEW KULA, SERGEANT

 

 

 

SHERIFF COST: $60.00 SO ANSWERS,
April 25, 2019 R. MARK LUSK, SHERIFF
COSTS
DATE CATEGORY MEMO CHK# DEBIT CREDIT

04/23/2019 Advance Fee Advance Fee 29850 $0.00 $60.00
04/25/2019 Service OUT-OF-STATE FEE $60.00 $0.00

$60.00 $60.00
SWORN AND SUBSCRIBED BEFORE ME ON BALANCE:

Bs hav OF APRIL, 20}4.
\leygn ce. IN. Pott

 

(c) CountySuite Sheriff. Teleosoft, inc.
Case 6:19-cv-06284-CJS Document 3 Filed 05/06/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-CV-6284

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, ifany) Thomas F. Gearhart

 

was received by me on (date) 04-22-19

SL -vemonats served the summons on the individual at (place) Lycoming County Sheriff's Office, 48 W.

 

 

 

_Third Street, Williamsport, PA 17701 _ On date) 04-25-29 ; OF

© I left the summons at the individual’s residence or usual place of abode with (name)

 

 

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

0} I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

© IT returned the summons unexecuted because 3 Or

 

w/other (specify): Also served Complaint on 04-25-19

My fees are $ for travel and$ 60.00 for services, for a total of $§ 60.00

I declare under penalty of perjury that this information is true.

Date: Af 25/19 — Matthies

Matthew Kula, Deputy Sheriff for Lycoming Co., PA

 

Server's signature

 

Printed name and title

Lycoming County Sheriff's Office
48 W. Third Street
—Wilitamspert, _PA_177/01—

Server's address

 

Additional information regarding attempted service, etc:
